 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Willie James Mitchell, Jr.,                      No. CV-18-03153-PHX-ROS
10                 Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15         On December 23, 2019, Magistrate Judge Michelle H. Burns issued a Report and
16   Recommendation (“R&R”) recommending the amended petition for writ of habeas corpus
17   be denied as untimely. (Doc. 16). Petitioner did not file objections. The absence of
18   objections means this Court has no obligation to review the R&R. See Schmidt v.
19   Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (holding “district courts are not
20   required to conduct any review at all” of an R&R if no objections are made).
21         Accordingly,
22         IT IS ORDERED the Report and Recommendation (Doc. 16) is ADOPTED IN
23   FULL. The petition for writ of habeas corpus (Doc. 9) is DENIED and DISMISSED
24   WITH PREJUDICE.
25   …
26   …
27   …
28   …
 1         IT IS FURTHER ORDERED a Certificate of Appealability and leave to proceed
 2   in forma pauperis on appeal are DENIED because the dismissal of the petition is justified
 3   by a plain procedural bar and jurists of reason would not find the procedural ruling
 4   debatable.
 5         Dated this 3rd day of February, 2020.
 6
 7
 8                                                   Honorable Roslyn O. Silver
 9                                                   Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
